IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Vs. : Case No. 3:llcrl15
ANTHONY HEATH, : JUDGE WALTER H. RICE
Defendant. :

 

DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF HIS
SUPERVISED RELEASE BUT DECLINING TO REVOKE SAME;
DEFENDANT CONTINUED ON SUPERVISED RELEASE; DEFENDANT
ORDERED RELEASED FROM MONTGOMERY COUNTY JAIL AT 3:00
P.M. ON FRIDAY, FEBRUARY 14, 2020; CONDITIONS OF CONTINUED
SUPERVISED RELEASE SET FORTH; NEITHER COUNSEL FOR THE
GOVERNMENT NOR FOR THE DEFENDANT HAD ANY PROCEDURAL
OR SUBSTANTIVE OBJECTIONS TO THIS COURT’S DISPOSITION;
RIGHT OF APPEAL EXPLAINED AND UNDERSTOOD; TERMINATION
ENTRY

 

On February 14, 2020, the Defendant, having previously been found in violation of his
Supervised Release which began January 5, 2018, appeared in open Court for final disposition.

Pursuant to the record made on the aforesaid February 14, 2020, this Court, although
finding Defendant in violation of his Supervised Release, declined to revoke same; rather, the
Defendant was continued on Supervised Release with the following conditions: Defendant is to
reside with his wife at his mother-in-law’s residence at 1655 Earlham Drive, until such time as
he and his wife can find an apartment of their own; he is to contact Nova House, not later than

the close of business on Monday, February 17, 2020, in order to enroll in a rigorous outpatient
substance abuse treatment program; he is to begin looking for employment no later than the close
of business on Monday, February 17, 2020; he is to make himself available for substance abuse
testing on a frequent basis; and he is to work to discharge any presently undischarged conditions
initially imposed at the time of his sentencing.

Following the above, the Defendant was orally explained his right of appeal, and he
orally indicated an understanding of same.

Neither counsel for the government nor for the Defendant had any procedural or

substantive objections to this Court’s disposition.

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

(Sern Vb Lax
February 14, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record

Shawn Donoho, USPO, Cincinnati
Matthew Scott, USPO

US Marshal
